

117 HR 1952 IH: Stopping the Iron Pipeline Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1952IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Ms. Velázquez introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the establishment of a national standard for incorporating a passive identification ability into all firearms sold in the United States, and to require the reporting of lost or stolen firearms to the appropriate law enforcement authorities.1.Short titleThis Act may be cited as the Stopping the Iron Pipeline Act of 2021.2.Passive capability to identify lost and stolen firearms(a)Establishment of national standard(1)In generalThe Attorney General shall, in consultation with the National Institute for Standards and Technology, establish in regulations a national standard for the incorporation of a passive identification capability into all firearms sold in the United States.(2)Passive identification capability definedIn this section, the term passive identification capability means a technology that—(A)enables a firearm to be identified by a mobile or fixed reading device; and(B)does not emit or broadcast an electronic signal or other information that would enable the firearm or its owner to be monitored or tracked.(3)ConsiderationsIn developing the standard, the Attorney General shall give equal priority to the following:(A)The right of firearm owners to maintain their full right to privacy under the 4th Amendment and their right to legally own firearms under the 2nd Amendment.(B)The ability of law enforcement authorities to use the capability to track lost and stolen guns.(C)The ability of manufacturers to incorporate the capability using existing firearm manufacturing processes.(D)The resistance to tampering and destruction of the technology used to incorporate the capability.(b)Prohibition; penalty(1)ProhibitionIt shall be unlawful for a person, in or affecting interstate or foreign commerce, to manufacture a firearm that does not have a passive identification capability that meets the national standard established under subsection (a).(2)Civil penaltyAfter notice and opportunity for hearing, the Attorney General shall impose on a person who violates paragraph (1) a civil money penalty in such amount, not exceeding $2,500 per firearm, as the Attorney General shall prescribe in regulations.(3)Effective dateThis subsection shall take effect on such date as the Attorney General shall prescribe in regulations that is not later than 3 years after the establishment of the national standard under subsection (a).3.Reporting of lost or stolen firearms to local law enforcement authorities(a)Reporting requirementSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)Within 48 hours after a person who owns a firearm that has been shipped or transported in, or has been possessed in or affecting, interstate or foreign commerce, discovers or should have discovered the theft or loss of the firearm, the person shall report the theft or loss to local law enforcement authorities. To the best of the person’s ability, the person shall provide the following information, if known:(1)A description of the firearm, including the make, model, manufacturer, caliber, and serial number of the firearm, and any other distinguishing number or identification mark on the firearm.(2)Whether the firearm is being reported lost or stolen.(3)The date of the loss or theft.(4)The person’s name and address.(5)The location from which the firearm was lost or stolen..(b)PenaltiesSection 924 of such title is amended by adding at the end the following:(q)Penalties for failure To report loss or theft of firearmWhoever violates section 922(aa) shall be fined $10,000, imprisoned not more than 1 year, or both, with respect to each firearm involved in the violation..(c)Requirement that local law enforcement authorities report lost or stolen firearms to the national crime information centerWithin 7 days after a local law enforcement authority receives a report that a firearm is lost or stolen, the authority shall transmit the report to the National Crime Information Center maintained by the Federal Bureau of Investigation.